Title: From Thomas Jefferson to Henry Voigt, 5 March 1802
From: Jefferson, Thomas
To: Voigt, Henry


            Sir
              Washington Mar. 5. 1802.
            I recieved my watch by Doctr. Logan, sealed up as you had delivered her. but on winding up the striking part in his presence, it clattered away until it run down, and so does as often as it is tried. I have therefore got the favor of mr Duane to take her back to you. he will be in Philadelphia some days, so that if you put her to rights immediately you may have time to see that she continues right.
            I have desired mr John Barnes of this place, who acts for me in all money matters to order paiment to you in Philadelphia of 16. Dollars for the 4. medals, and of your bill for the repairs of the watch, the amount of which you will be so good as to state to mr Barnes’s correspondent who will call on you. Accept my best wishes.
            Th: Jefferson
          